DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the communication filed 10/9/20.  Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-5, 7-8,10, 14, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Istoc (US 20160051749 A1) in view Kohlbrecher (US 20160074573 A1).
Regarding claim 1, Istoc discloses a system for improving security of an infusion pump, (Fig. 1, infusion system 100; Para. 15, infusion system ... both a wireless 
a memory (Fig. 2A, memory 206) configure to store a selected geographical area (Para. 42, program instructions to be loaded into memory of the infusion pump that define a safe zone around GPS coordinates [interpreted safe zone as geographical area]); and 
a hardware processor (Fig. 2A, processor 200) configured to: 
determine a location of an infusion pump (Para. 6, a medical therapy system… based on a geographic location of the medical therapy system);
determine whether the location is outside of the selected geographical area (Para. 15, infusion system ... both a wireless controller and an infusion pump include a GPS receiver and a user interface ... enabling the GPS receiver allows the infusion pump and controller to enable or disable various functions of the infusion system depending on a location of a user); and
alter a functionality of the infusion pump based on the determination that the location of the infusion pump is outside of the selected geographical area (Para. 35, upon detecting the device is outside of the safe zones functionality of the device may be disabled).
Claim 1 has been amended to further recite “determine a location of an infusion pump based on a network connection between the infusion pump and a computing device external to the infusion pump.” 
the infusion pump include a display 114 and a user interface 116. In some embodiments the display 114 is a touchscreen thereby making the display 114 an integrated component of the user interface 116. The infusion pump 112 can further include a radio transmitter and receiver that enables wireless communication … multiple radio transmitters within the infusion pump 112 some of which are capable of transmitting and receiving data using at least one of the commercially available standards such as, but not limited to Long Term Evolution (LTE), GPRS, EDGE, EVDO, Wi-Fi…;  SEE also- Fig. 2B, par. 25- the controller 122 includes a processor 200' and a memory 206' that performs many, but not all of the same functions as the processor 200 and memory 206 in the infusion pump 112.)
Claim 1 has been further amended to recite “wherein the functionality comprises network connectivity and wherein a request to alter the functionality of the infusion pump is initiated by the computing device external to the infusion pump based on the determination that the location of the infusion pump is outside of the selected geographical area.”
Istoc discloses a controller enabling and disabling functionality (par. 15:both a wireless controller and an infusion pump include a GPS receiver and a user interface. In every embodiment, enabling the GPS receiver allows the infusion pump and controller to enable or disable various functions of the infusion system depending on the location of a user.)  Istoc does not expressly disclose, but Kohlbrecher teaches a system and method in which an external control device determines the functionality of the infusion 

Claim 14	Istoc discloses a method for improving security of an infusion pump, the method comprising: 
storing a selected geographical area in a memory; (Para. 42, program instructions to be loaded into memory of the infusion pump that define a safe zone around GPS coordinates (interpreted safe zone as geographical area) and 
determining a location of an infusion pump; (Para. 6, a medical therapy system… based on a geographic location of the medical therapy system)
determining whether the location is outside of the selected geographical area; (Para. 15, infusion system ... both a wireless controller and an infusion pump include a GPS receiver and a user interface ... enabling the GPS receiver allows the infusion 
altering a functionality of the infusion pump based on the determination that the location of the infusion pump is outside of the selected geographical area. (Para. 35, upon detecting the device is outside of the safe zones functionality of the device may be disabled)
Claim 14 has been amended to further recite “determine a location of an infusion pump based on a network connection between the infusion pump and a computing device external to the infusion pump.” 
Istoc discloses a system including an infusion pump and a network connection between the infusion pump and a computing device external to the infusion pump. (par. 15, par. 21-22: infusion pump and a controller: the infusion pump include a display 114 and a user interface 116. In some embodiments the display 114 is a touchscreen thereby making the display 114 an integrated component of the user interface 116. The infusion pump 112 can further include a radio transmitter and receiver that enables wireless communication … multiple radio transmitters within the infusion pump 112 some of which are capable of transmitting and receiving data using at least one of the commercially available standards such as, but not limited to Long Term Evolution (LTE), GPRS, EDGE, EVDO, Wi-Fi…;  SEE also- Fig. 2B, par. 25- the controller 122 includes a processor 200' and a memory 206' that performs many, but not all of the same functions as the processor 200 and memory 206 in the infusion pump 112.)
Claim 14 has been further amended to recite “wherein the functionality comprises network connectivity and wherein a request to alter the functionality of the infusion 
Istoc discloses a controller enabling and disabling functionality (par. 15:both a wireless controller and an infusion pump include a GPS receiver and a user interface. In every embodiment, enabling the GPS receiver allows the infusion pump and controller to enable or disable various functions of the infusion system depending on the location of a user.)  Istoc does not expressly disclose, but Kohlbrecher teaches a system and method in which an external control device determines the functionality of the infusion pump based upon the location of the infusion pump. (par. 65- based upon the pump identification information contained in the auto-programming message, the MMU 3108 may then look up the infusion pump network location to determine the pump that is targeted to receive the infusion pump settings)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Istoc with the teaching of Kohlbecher to control the network functionality of the infusion pump based upon the location of the infusion pump using an external computing device.  One would have been motivated to include this feature to provide a security feature, allowing the controlling to reside in a location remote from the patient's room or treatment area, e.g. in a secure, climate controlled information technology room with other hospital servers and computer equipment and may support multiple infusion pumps concurrently. (See Kohlbrecher, par. 37)
Regarding claims 4 and 17, Istoc discloses the system of Claim 1 and the method of Claim 14, wherein the hardware processor is configured to disable infusion 
Regarding claims 5 and 18, the system of Claim 1 and the method of Claim 14, wherein the hardware processor is further configured to disable a network interface of the infusion pump (Para. 15, disable infusion system features, options, and controls [interpreted to include all aspects of the infusion pump including network]).
Regarding claims 7 and 20, Istoc discloses the system of Claim 1 and the method of Claim 14, wherein the location is determined based on a global positioning system (Para. 15, infusion system ... both a wireless controller and an infusion pump include a GPS receiver and a user interface ... enabling the GPS receiver allows the infusion pump and controller to enable or disable various functions of the infusion system depending on a location of a user).	
Regarding claim 8, Istoc discloses the system of Claim 1, wherein the location is determined based on one or more network connections of the infusion pump (Para. 35, when a user is within the safe zone of locations ... such as a home, hospital 300, or physician’s office 302; see also Para. 34, GPS coordinates for a gym 306 have been programmed into the infusion system in order to better tailor a user's therapy based on their environment [interpreted zones as network locations]).
Regarding claim 10, Istoc discloses the system of Claim 1, wherein the hardware processor is further configured to select a network access protocol based on the location of the infusion pump (Para. 35, when a user is within the safe zone of locations ... such as a home, hospital 300, or physician’s office 302; see also Para. 34, GPS coordinates for a gym 306 have been programmed into the infusion system in order to .
Claims 2 and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Istoc (US 20160051749 A1), and Kohlbrecher (US 20160074573 A1),  in view of Benson (US 2013/0096648 A1).
Regarding claims 2 and 15, Istoc discloses the system of Claim 1 and the method of Claim 14, wherein the medical device is an infusion pump (Para. 15, infusion system ... both a wireless controller and an infusion pump include a GPS receiver and a user interface ... enabling the GPS receiver allows the infusion pump and controller to enable or disable various functions of the infusion system), but fails to teach the hardware processor is further configured to reset the medical device to a factory default setting. Benson is in the field of implantable medical devices (Para. 1) and teaches the hardware processor is further configured to reset the medical device to a factory default setting (Para. 45, the safe mode may be initiated using further operations of the reset logic ... the safe mode of operation may be a default state after reset; see also Para. 15, any implantable medical device may be reset).  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system/method of Istoc and Kohlbrecher in combination with the teaching of Benson to have the hardware processor further configured to reset the medical device to a factory default setting with the motivation of diagnosing device faults and repair the faults (Benson, Para. 32).
s 3 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Istoc (US 20160051749 A1), and Kohlbrecher (US 20160074573 A1),  in view of Geist (US 20130036403 A1).
Regarding claims 3 and 16, Istoc discloses the system of Claim 1 and the method of Claim 14, wherein the medical device is an infusion pump (Para. 15, infusion system ... both a wireless controller and an infusion pump include a GPS receiver and a user interface ... enabling the GPS receiver allows the infusion pump and controller to enable or disable various functions of the infusion system), but fails to teach the hardware processor is further configured to disable a device debugging mode of the medical device. Geist is in the field of debugging programs (Para. 2) and teaches the hardware processor is further configured to disable a device debugging mode of the medical device (Para. 34, resuming execution at the exact checkpoint may save a lot of debugging time of stopping execution).  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system/method of and Kohlbrecher in combination with the teaching of Geist to have the hardware processor further configured to disable a device debugging mode of the medical device as taught by Geist in the system of Istoc with the motivation of creating a more efficient debugging process (Geist, Para. 5).

Claims 6, 9, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Istoc (US 20160051749 A1) and Kohlbrecher (US 20160074573 A1),  in view of Chawla (US 20130035633 A1).

Regarding claims 9, Istoc discloses the system of Claim 1, wherein the hardware processor is further configured to:
receive a message from a first computer (Para. 20, electronics package 108 and sensor 102 have the capability to record and store data ... the data stored in the memory of the electronics package 108 can be transferred to networked or local data storage and analyzed using general computing processors [interpreted as first computer]; see also Para. 19, electronic package 108 ... includes a power source, processor), wherein the first computer is remote to the infusion pump (Para. 20, electronics package 108 and sensor 102 have the capability to record and store data ... 
determine a remote location of the first computer (Para. 31, GPS signals may be used to determine a location of a user ... databases correlating Wi-Fi signals to locations; see also Para. 20, general computing processors [interpreted general computing processors may use Wi-Fi to determine location]) (a computer being the first computer (Para. 20, electronics package 108 and sensor 102 have the capability to record and store data ... the data stored in the memory of the electronics package 108 can be transferred to networked or local data storage and analyzed using general computing processors [interpreted as first computer]; see also Para. 19, electronic package 108 ... includes a power source, processor);
determine that a distance exceeds a predetermined threshold distance (Para. 15, infusion system ... both a wireless controller and an infusion pump include a GPS receiver and a user interface ... enabling the GPS receiver allows the infusion pump and controller to enable or disable various functions of the infusion system depending on a location of a user); and
limit the functionality of the infusion pump based on the determination that the distance exceeds the predetermined threshold distance (Para. 35, upon detecting the device is outside of the safe zones functionality of the device may be disabled),.
Istoc fails to teach determining a distance between the infusion pump and the first computer based on the determined location of the infusion pump and the remote location of the first computer. Chawla is in the field of monitor systems (Para. 1) and teaches determining a distance between the infusion pump and computer based on the .

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Istoc (US 20160051749 A1), and Kohlbrecher (US 20160074573 A1) in view of Jayant et al. (US 20030069963 A1-hereinafter Jayant).
Regarding claims 11, Istoc discloses the system of Claim 10, wherein the medical device is an infusion pump (Para. 15, infusion system ... both a wireless controller and an infusion pump include a GPS receiver and a user interface ... enabling the GPS receiver allows the infusion pump and controller to enable or disable various functions of the infusion system), but fails to teach the selection of the network access protocol is further based on a quality of service required at the location of the medical device. Jayant is in the field of quality of service signaling (Para. 3) and teaches the selection of the network access protocol is further based on a quality of service required 
Regarding claim 12, Istoc discloses the system of Claim 11 wherein the selection of the network access protocol is further based on an operation of the infusion pump (Para. 15, infusion system ... both a wireless controller and an infusion pump include a GPS receiver and a user interface ... enabling the GPS receiver allows the infusion pump and controller to enable or disable various functions of the infusion system depending on a location of a user).  
Regarding claims 13, Istoc discloses the system of Claim 11, wherein the selection of the network access protocol is further based on a hospital policy (Para. 35, when a user is within the safe zone of locations ... such as a home, hospital 300, or physician's office 302; see also Para. 34, GPS coordinates for a gym 306 have been programmed into the infusion system in order to better tailor a user’s therapy based on their environment).

Response to Arguments
Applicant's arguments filed 10/9/20 have been fully considered but they are not persuasive. 
(A)  Applicant argues that the prior art does not disclose the amended claim features.  In response, the examiner has provided new grounds of rejection for applicant’s consideration.  
Conclusion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.